      Case 1:18-cr-00031-SPW-TJC Document 21 Filed 02/15/19 Page 1 of 3



GILLIAN E. GOSCH
Assistant Federal Defender
Federal Defenders of Montana
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
gillian_gosch@fd.org
       Attorneys for Defendant


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                         CR-18-31-BLG-SPW

                Plaintiff,
                                                   DEFENDANT’S
 v.                                             MOTION TO SUPPRESS

 STEVEN WAYNE PHILLIPS,

               Defendant.

                                   I. MOTION

      Defendant Steven Wayne Phillips (Mr. Phillips), by and through his counsel

of record Gillian E. Gosch and the Federal Defenders of Montana, moves to

suppress the evidence obtained as the result of an unlawfully prolonged traffic

stop on September 19, 2018.




                                         1
      Case 1:18-cr-00031-SPW-TJC Document 21 Filed 02/15/19 Page 2 of 3



                                  II. GROUNDS

      In satisfaction of Rule 47(b) Fed. R. Crim. P., Mr. Phillips states the

following grounds for his motion:

      (A)    The officer did not have reasonable suspicion to prolong the traffic
             stop in this case.

      (B)    Soon after stopping Mr. Phillips, the officer became aware of the pill
             bottles contained within Mr. Phillips’ vehicle. Whatever suspicions
             the officer had about the pill bottles, however, were negated when
             Mr. Phillips passed his field sobriety tests.

      (C)    To have prolonged the traffic stop for over an hour and to have done
             so after Mr. Phillips passed the field sobriety tests violates the Fourth
             Amendment. No independent reason on the officer’s part justified the
             prolongation.

      (D)    The evidence in this case must be suppressed.

                III. CONTACT WITH OPPOSING COUNSEL

      The government through its counsel, Thomas Godfrey, opposes this motion.

              IV. CONCLUSION AND REQUEST FOR RELIEF

      WHEREFORE, Mr. Phillips requests that this Court will on consideration of

this motion and the brief that supports it suppress the evidence.

      RESPECTFULLY SUBMITTED this 15th day of February, 2019.

                                       /s/ Gillian Gosch
                                       GILLIAN E. GOSCH
                                       Assistant Federal Defender
                                       Counsel for Defendant

                                          2
         Case 1:18-cr-00031-SPW-TJC Document 21 Filed 02/15/19 Page 3 of 3



                         V. CERTIFICATE OF SERVICE
                                  L.R. 5.2(b)

         I hereby certify that on February 15, 2019, a copy of the foregoing

document was served on the following persons by the following means:

     1         CM-ECF

               Hand Delivery

               Mail

1.       CLERK, UNITED STATES DISTRICT COURT

1.       THOMAS GODFREY
         Assistant U.S. Attorney
         U.S. Attorney’s Office
         2601 Second Ave North, Suite 3200
         Billings, MT 59101
                Counsel for the United States of America



                                         /s/ Gillian Gosch
                                         FEDERAL DEFENDERS OF MONTANA




                                           3
